DETAILED ACTION

Response to Arguments

	Applicant’s amendment filed on January 19, 2022 is acknowledged. Currently Claims 1-18 are pending. Claims 1 and 17-18 has been amended.

	Applicant's arguments with respect independent claims 1 and 17-18 have been considered but are moot in view of the new ground(s) of rejection. Amended claims 1 and 17-18 results in a different scope than that of the originally presented Claims 1 and 17-18 respectively.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mettyear et al. US2015/0131874 hereinafter referred to as Mettyear in view of Nicholson et al. US2016/0042165 hereinafter referred to as Nicholson and Oh US2013/0201133.


As per Claim 1, Mettyear teaches a handwriting input apparatus that displays stroke data handwritten based on a position of an input unit contacting a touch panel, (Mettyear, Fig. 17, Paragraph [0119], “an input device 10 generates test signature data in response to a user attempting to sign in to a computer system by signing with a pen/stylus device 11. The input 
circuitry configured to implement a handwriting recognition control unit for recognizing stroke data and (Mettyear, Paragraph [0120]-[0122], “the signature sign-in service 1720 searches for a "name ID" based on the test signature data provided by the input device 10. The signature sign-in service 1720 can use a verification process to determine whether the test signature data provided by the input device 10 is consistent with corresponding reference signature data associated with one or more reference signatures stored in database 1730”) 
an authentication control unit for authenticating a user based on the stroke data; and (Mettyear, Paragraph [0120]-[0122], “If the reference device ID in the table entry matches the user device ID sent by the signature sign-in service 1720, the device ID service 1710 can send authentication information back to the input device 10. In the example shown in FIG. 17, the authentication information includes an authentication result of "success" or "failure." In addition to the success/failure result, the authentication information transmitted in this example can include (e.g., in the case of "success") a user ID and password that may be required to complete the log-in process.”)
 a display unit a display unit for displaying, in response to a successful authentication performed by the authentication control unit (Mettyear, Paragraph [0118]-[0122], Figure 17, Figure 19, The Log-In screen is displayed before and after the signature is received and whether the authentication is successful. Therefore the condition of the claim is satisfied) 
a display component for receiving a signature (Mettyear, Paragraph [0118]-[0122], Figure 17, Figure 19A, The Log-In screen is displayed before and after the signature is received and whether the authentication is successful. Therefore the condition of the claim is satisfied)
	Mettyear does not explicitly teach converting the stroke data into text data, and 
	Nicholson teaches converting the stroke data into text data, and (Nicholson, Paragraph [0060], [0082], “the handwriting element module 202 may perform handwriting recognition analysis on the identified handwriting elements to convert (e.g., translate) the handwriting elements into characters, letters, and/or symbols that are usable within a computer and/or text-processing applications”)

Mettyear in view of Nicholson does not explicitly teach a display unit for simultaneously displaying the recognized stroke data, the converted text data, and 
Oh teaches a display unit for simultaneously displaying the recognized stroke data, the converted text data, and (Oh, Paragraph [0050], “Meanwhile, in an exemplary embodiment of the present invention, the controller 10 may control to display the input handwriting together with the converted text (e.g., display a conversion process while converting the input handwriting in real-time), and in this manner, the user may easily identify the conversion of the input handwriting into the text. For example, the controller 10 may display FIG. 4B together with FIG. 5A corresponding thereto, or display FIG. 4C together with FIG. 5B corresponding thereto, or display FIG. 4D together with FIG. 5C corresponding thereto.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Oh into Mettyear in view of Nicholson because by enhancing the interface of Mettyear as seen in Figure 19A with the dual display of handwriting and converted text will allow the user may easily identify the conversion of the input handwriting into the text.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 1.

As per Claim 2, Mettyear in view of Nicholson and Oh teaches the handwriting input apparatus according to claim 1, the circuitry being further configured to implement an operation command recognition control unit for recognizing an operation command to be executed by the handwriting input apparatus based on the converted text data by the handwriting-170- recognition control unit, wherein the display unit displays the display component as the operation command. (Mettyear, Paragraph [0118]-[0122], Figure 17 and Nicholson, Paragraph [0060], [0082])
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 5, Mettyear in view of Nicholson and Oh teaches the handwriting input apparatus according to claim 2, the circuitry being further configured to implement-171- an input-unit-communication unit for communicating with the input unit, a control data storage unit for storing control data of the input unit that corresponds to identification information of the input unit, and a control unit for registering, in a case where depressing of the display component is received, identification information of the user determined by the authentication control unit to be successfully authenticated into the control data storage unit in association with the identification information of the input unit received by the input-unit- communication unit when the display component is depressed.  (Nicholson, Paragraph [0045], [0095], use of touchscreen interface containing buttons for input/display and Mettyear, Paragraph [0118]-[0122], Figure 17, Figure 19)
The rationale applied to the rejection of claim 2 has been incorporated herein.


As per Claim 6, Mettyear in view of Nicholson and Oh teaches the handwriting input apparatus according to claim 5, wherein, after receiving the depressing of the display component for receiving a sign-in, the control unit acquires identification information of the user associated with the identification information of the input unit received by the input- unit-communication unit in the control data storage unit, the operation command is executed using user- defined data for the user specified by the-172- identification information of the user.  (Nicholson, Paragraph [0045], [0095], use of touchscreen interface containing buttons for input/display and Mettyear, Paragraph [0118]-[0122], Figure 17, Figure 19)
The rationale applied to the rejection of claim 5 has been incorporated herein.


As per Claim 14, Mettyear in view of Nicholson and Oh teaches the handwriting input apparatus according to claim 2, wherein the display unit displays an operation guide including 
The rationale applied to the rejection of claim 2 has been incorporated herein.


As per Claim 15, Mettyear in view of Nicholson and Oh teaches the handwriting input apparatus according to claim 2, wherein the display unit displays an operation guide including the operation command at a position in a screen based on a position of the stroke data.  (Nicholson, Paragraph [0074] and Mettyear, Paragraph [0072])
The rationale applied to the rejection of claim 2 has been incorporated herein.


As per Claim 16, Mettyear in view of Nicholson and Oh teaches the handwriting input apparatus according to claim 1, wherein the authentication control unit authenticates a user based on whether the stroke data conforms to previously registered handwriting signature data.  (Mettyear, Paragraph [0118]-[0122])
The rationale applied to the rejection of claim 1 has been incorporated herein.

As per Claim 17, Claim 17 claims a handwriting input method performing the units of the handwriting input apparatus as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 18, Claim 18 claims a computer-readable recording medium recording a program implemented by a processor installed in a handwriting input apparatus as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

Claims 3-4, 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mettyear et al. US2015/0131874 hereinafter referred to as Mettyear in view of Nicholson et al. US2016/0042165 hereinafter referred to as Nicholson and Oh US2013/0201133as applied to Claims 2 and 6 respectively and further in view of Park et al. US2013/0050141 hereinafter referred to as Park.

As per Claim 3, Mettyear in view of Nicholson and Oh teaches the handwriting input apparatus according to claim 2, 
Mettyear in view of Nicholson and Oh teaches does not explicitly teach wherein in the case where the text data converted by the handwriting recognition control unit coincides with a character string of the operation command to register the handwriting signature data, the display unit displays the operation command for registering the handwriting signature data together with the text data. 
Park teaches wherein in the case where the text data converted by the handwriting recognition control unit coincides with a character string of the operation command to register the handwriting signature data, the display unit displays the operation command for registering the handwriting signature data together with the text data. (Park, Figure 9B, Figure 13B, Paragraph [0069])
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Park into Mettyear in view of Nicholson and Oh because by providing the means to register more information into the database and also utilize handwritten strokes as commands will increase the functionality of Mettyear and also increase the capacity of the handwriting authentication system by increasing the authentication database.
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 3.


As per Claim 4, Mettyear in view of Nicholson and Oh teaches the handwriting input apparatus according to claim 2, 
Mettyear in view of Nicholson and Oh does not explicitly teach wherein, in a case where the text data converted by the handwriting recognition control unit coincides with a character 
Park teaches wherein, in a case where the text data converted by the handwriting recognition control unit coincides with a character string of the operation command for signing out, the display unit displays the operation command for signing out with the text data.  (Park, Figure 9B, Figure 13B, Paragraph [0069])
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Park into Mettyear in view of Nicholson and Oh because by providing the means utilize handwritten strokes as commands will increase the functionality of Mettyear by providing alternate means for input of commands.
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 4.

As per Claim 7, Mettyear in view of Nicholson and Oh teaches the handwriting input apparatus according to claim 6, 
Mettyear in view of Nicholson and Oh does not explicitly teach wherein the user-defined data defines a user name, password, or folder file name for each user, and wherein the control unit sets a user name, password, or folder file name specified by the identification information of the user to the operation command and executes the operation command.  
	Park teaches wherein the user-defined data defines a user name, password, or folder file name for each user, and wherein the control unit sets a user name, password, or folder file name specified by the identification information of the user to the operation command and executes the operation command.  (Park, Figure 9B, Figure 13B, Paragraph [0069])
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Park into Mettyear in view of Nicholson and Oh because by providing the means utilize handwritten strokes as commands will increase the functionality of Mettyear by providing alternate means for input of commands.
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 7.


As per Claim 8, Mettyear in view of Nicholson and Oh teaches the handwriting input apparatus according to claim 6, 
Mettyear in view of Nicholson and Oh does not explicitly teach wherein, in the case where the text data converted by the handwriting recognition control unit partly coincides with a character string of the operation command for changing the user-defined data, the display unit displays the operation command for changing the user-defined data together with the text data.  
Park teaches wherein, in a case where the text data converted by the handwriting recognition control unit coincides with a character string of the operation command for signing out, the display unit displays the operation command for signing out with the text data.  (Park, Figure 9B, Figure 13B, Paragraph [0069])
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Park into Mettyear in view of Nicholson and Oh because by providing the means utilize handwritten strokes as commands will increase the functionality of Mettyear by providing alternate means for input of commands.
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 8.


As per Claim 11, Mettyear in view of Nicholson, Oh and Park teaches the handwriting input apparatus according to claim 8, wherein when the operation command to change the user-defined data are depressed, the display unit displays a form for receiving a change of the user- defined data, and the handwriting recognition control-174- unit changes the user-defined data using a change value entered into the form.  (Mettyear, Paragraph [0118]-[0122], Figure 17, Figure 19)
The rationale applied to the rejection of claim 8 has been incorporated herein.


Claims 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mettyear et al. US2015/0131874 hereinafter referred to as Mettyear in view of Nicholson et al. US2016/0042165 hereinafter referred to as Nicholson and Oh US2013/0201133as applied to Claim 5 and further in view of Taniguchi et al. US2017/0004122 hereinafter referred to as Taniguchi.

As per Claim 9, Mettyear in view of Nicholson and Oh teaches the handwriting input apparatus according to claim 5, 
Mettyear in view of Nicholson and Oh does not explicitly teach wherein, in a case where depressing of the operation command for registering the handwriting-173- signature data are received, the display unit displays a form for registering the handwriting signature data, and the authentication control unit registers the handwriting signature data input into the form. 
Taniguchi teaches wherein, in a case where depressing of the operation command for registering the handwriting-173- signature data are received, the display unit displays a form for registering the handwriting signature data, and the authentication control unit registers the handwriting signature data input into the form. (Taniguchi, Paragraph [0143], [0149], registering a handwriting image and stroke information in the database)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Taniguchi into Mettyear in view of Nicholson and Oh because by providing the means to register handwriting data in a form in a display area will provide the data to be recognize by the system of Mettyear and also will increase the authentication capacity of Mettyear by providing means to register additional handwriting data for future processing.
Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 9.

As per Claim 10, Mettyear in view of Nicholson, Oh and Taniguchi teaches the handwriting input apparatus according to claim 9, wherein, when registering the handwriting signature data, the authentication control unit assigns a number to identification information identifying the handwriting signature data, assigns another number to the identification information of the user, and registers the user-defined data defining information related to the user in association with the identification information of the handwriting signature data and the identification information of the user. (Taniguchi, Paragraph [0143], [0149], registering a handwriting image and stroke information in the database Mettyear, Figure 18A. 19B)



As per Claim 13, Mettyear in view of Nicholson, Oh and Taniguchi teaches the handwriting input apparatus according to claim 9, wherein the control unit receives a handwriting input without distinguishing the handwriting input into the form the handwriting input into other than the form. (Nicholson, Paragraph [0074] and Mettyear, Paragraph [0072])
The rationale applied to the rejection of claim 9 has been incorporated herein.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mettyear et al. US2015/0131874 hereinafter referred to as Mettyear in view of Nicholson et al. US2016/0042165 hereinafter referred to as Nicholson and Oh US2013/0201133as applied to Claim 5 and further in view of Onishi US2016/0094756.

As per Claim 12, Mettyear in view of Nicholson and Oh teaches the handwriting input apparatus according to claim 5, 
Mettyear in view of Nicholson and Oh does not explicitly teach wherein, in a case where the operation command is depressed to sign out, the control unit deletes the identification information of the user associated with the identification information of the input unit received by the input-unit-communication unit when the operation command is depressed.  
Onishi teaches wherein, in a case where the operation command is depressed to sign out, the control unit deletes the identification information of the user associated with the identification information of the input unit received by the input-unit-communication unit when the operation command is depressed.  (Onishi, Paragraph [0077])
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Onishi into Mettyear in view of Nicholson and Oh because by providing the means to log out of a system and deleting user data will increase the security of Mettyear’s system by preventing unauthorized access to the system.	
.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/MING Y HON/Primary Examiner, Art Unit 2666